ORDER
Musgrave, Judge:
Upon consideration of defendant’s consent motion for leave to consider ministerial error allegations and correct ministerial errors identified, it is hereby
Ordered that defendant’s motion is granted; and it is further
Ordered that the Department of Commerce (“Commerce”) is directed to consider the following alleged ministerial errors and correct ministerial errors identified in the allegations and contained in Silicon Metal from Brazil; Final Results of Antidumping Duty Administrative Review, 62 Fed. Reg. 1970 (Jan. 14, 1997); and it is further
Ordered that Commerce shall correct any ministerial errors identified and publish Amended final Results, incorporating any such corrections, in the Federal Register within sixty (60) days following entry of this order; and it is further
Ordered that other proceedings in this case are stayed pending publication of the Amended Final Results.